DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

The Amendment filed by Applicant on 07/26/2022 is entered.

Claim 13 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 07/26/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-9, 11-12, 14-16, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Sandstrom et al., US 2009/0151830 A1 (hereinafter “Sandstrom”) in view of Sandstrom, US 2015/0107733 A1 (hereinafter “Sandstrom II”) is withdrawn.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Sandstrom et al., US 2009/0151830 A1 (hereinafter “Sandstrom”) in view of view of Sandstrom, US 2015/0107733 A1 (hereinafter “Sandstrom II”) in further view of Sandstrom, US 2010/0160513 A2 (hereinafter “Sandstrom III”) is withdrawn.

The rejection of claims 10 and 21 under 35 U.S.C. 103 as being unpatentable over Sandstrom et al., US 2009/0151830 A1 (hereinafter “Sandstrom”) in view of view of Sandstrom, US 2015/0107733 A1 (hereinafter “Sandstrom II”) in further view of Sandstrom, U.S. Patent No. 9,205,704 (hereinafter “Sandstrom IV”) is withdrawn.

Rejoinder
Claims 1-12, 14-18 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al., US 2009/0151830 A1 (hereinafter “Sandstrom”) in view of Sandstrom, US 2015/0107733 A1 (hereinafter “Sandstrom II”) in further view of Sandstrom, U.S. Patent No. 9,205,704 (hereinafter “Sandstrom IV”). Sandstrom teaches a rubber composition comprising at least one conjugated diene (cis 1,4-isoprene) based-rubber cured with sulfur/accelerator and filler reinforcement comprised of dual silica moieties comprised of hydrophobic (treated with bis(3-triethoxysilylpropyl and alkoxysilane) polysulfide and hydrophilic (pretreated with alkoxysilane) precipitated silica. See Sandtrom, [0008], [0018], [0031], [0042], [0043], Example 1, Tables 1 & 2. The present invention differs from Sandstrom in that the present invention requires a resin composition containing a rubber processing oil comprised of a combination of petroleum-based rubber processing oil and vegetable triglyceride oil rubber cement with precipitated silica that can be hydrophilic or hydrophobic and petroleum-based hydrocarbon oil. See Sandstrom II, Abstract, [0020] - [0021]; [0058]. The present claim 21 also differs from Sandstrom and Sandstrom II in that the present claim 21 requires up to 25 phr of primarily saturated diene terpolymer EPDM. Sandstrom IV teaches a rubber composition for tire tread comprising 5 phr of EPDM with natural rubber (30 phr) and chlorobutyl rubber (65 phr). See Sandstrom IV, Table 1 (Ex. G). In view of Sandstrom IV, one having an ordinary skill in the art would be motivated to modify Sandstrom in view of Sandstrom II by using up to 25 phr. Such modification would be obvious because one would have expected that the use of rubber composition as taught by Sandstrom in view of Sandstrom II would be similarly useful and applicable to the rubber composition taught in Sandstrom IV.

Allowable Subject Matter/Reasons for Allowance
Claims 1-12 and 14-20 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Sandstrom.

Sandstrom teaches a rubber composition comprising at least one conjugated diene (cis 1,4-isoprene) based rubber cured with sulfur/accelerator and filler reinforcement comprised of dual silica moieties comprised of hydrophobic (treated with bis(3-triethocysilylpropyl and alkoxysilane) polysulfifde and hydrophilic (pretreated with alkoxysilane) precipitated silica. See Sandstrom, [0008], [0018], [0031], [0042], [0043] Example 1, Tables 1 & 2. The present invention differs from Sandstrom in that the present invention requires a resin composition containing a rubber processing oil comprised of a combination of petroleum-based rubber processing oil and vegetable triglyceride oil. The present invention also requires a footwear rubber sole and a silica coupler.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Sandstrom and Sandstrom II to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh